Citation Nr: 0025188
Decision Date: 09/21/00	Archive Date: 11/03/00

DOCKET NO. 99-03 980               DATE SEP 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to a rating in excess of 10 percent for psychoneurosis.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel 

INTRODUCTION

The veteran served on active duty from December 1969 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal front a rating decision of February 1998 from the Department
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis,
Indiana.

FINDING OF FACT

The appellant's claim for a rating in excess of 10 percent for
psychoneurosis is plausible because he has contended that such
disability has increased in severity and has submitted medical
evidence in support of that claim.

CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for psychoneurosis
is well grounded. 38 U.S.C.A. 1131, 5107(a) (West 1991); Proscelle
v. Derwinski, 2 Vet. App. 629 (1992); Drosky v. Brown, 10 Vet. App.
251 (1997).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant's claim for a rating in excess
of 10 percent for psychoneurosis is plausible and is thus "well
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 1991). A
claim for an increased rating is generally well grounded when the
appellant indicates that he has suffered an increase in disability.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Drosky v. Brown, 10
Vet. App. 251 (1997).

2 - 

ORDER

Evidence of a well-grounded claim for a rating in excess of 10
percent for psychoneurosis has been submitted.

REMAND

After consideration of the evidence of record, the Board finds that
Remand is warranted for additional development of the medical and
other evidence in order to satisfy VA's duty to assist the veteran
pursuant to 38 U.S.C.A. 5107(a) (West 1991). The following evidence
should be obtained by the RO and associated with the claims folder.
With each request, the veteran should be notified that the
requested evidence would be of assistance in evaluating his claim,
while failure to provide the requested information and releases
might adversely affect the resolution of his claim. In addition,
the appellant should be informed in writing that he has the right
to submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App.
129 (1992);

The Board's review shows that the record in this case does not
provide an adequate basis upon which to evaluate the veteran's
employment history. The RO should ask the veteran to provide the
places and dates of each period of employment since service
separation. In addition, the RO should ask the veteran to provide
signed record release authorizations for each of his past
employers. The RO should then verify the information provided by
writing directly to the veteran's former and current employers.

In addition, the veteran testified at his RO hearing in May 1999
that he missed time from work because of his depression, and that
he would provide evidence to document his absences from work. No
such evidence or documentation has been forthcoming.

3 -

The veteran has testified that he discontinued seeing Frank J.
Greene, MD, a private psychiatrist, and Bharat M. Tolia, MD, a
private neurologist. With the proper authorization from the
veteran, the RO should ask Drs. Greene and Tolia to provide
complete copies of their treatment records pertaining to the
veteran.

The veteran has testified that he was hospitalized at the Henry
Ford Medical Center sometime prior to 1998, and has submitted a
March 1999 letter from that facility which notes the prescription
of medication and treatment of the veteran for various conditions.
The veteran should be asked to provide a medical record release
authorization for all clinical records pertaining to his treatment
at the Henry Ford Medical Center since service separation in March
1974, as well as a list prescriptions written at that facility if
such does not appear in the medical treatment records.

The veteran has testified that he is receiving medications and
treatment at the VAMC, Detroit, for his service-connected
condition. The veteran should be asked to provide a medical record
release authorization for all clinical records pertaining to his
treatment at the VAMC, Detroit, since service separation in March
1974, as well as a list prescriptions written at that facility if
such does not appear in the medical treatment records.

The veteran testified at his July 2000 personal hearing that he had
been out of work since March 1999, but failed to state why he had
not been working. The RO should ask the veteran to state the reason
for his absence from work between March and July 1999, and to
provide the names of all physicians who treated him during the
period.

The veteran is also entitled to another VA psychiatric examination,
as the most recent such examination took place in March 1998, more
than two years ago.

In a recent decision, the Court held that a remand by the Court or
the Board confers on the veteran or other claimant, as a matter of
law, the right to compliance with the remand orders. The Court
further held that a remand by the Court or the Board

4 - 

imposes upon the Secretary of Veterans' Affairs a concomitant duty
to ensure compliance with the terms of the remand, either
personally or as [] "the head of the Department." 38 U.S.C.A. 303
(West 1991). Further, the Court stated that where the remand orders
of the Board are not complied with, the Board itself errs in
failing to ensure compliance. Stegall v. West, 11 Vet. App. 268
(1998). Accordingly, the RO must review all examination reports
prior to returning the case to the Board in order to ensure full
and specific compliance with all instructions contained in remands
by this Board. All cases returned to the Board which do rot comply
with the instructions of the Board remand will be returned to the
RO for further appropriate action as directed.

The case is Remanded to the RO for the following actions:

1. The RO should ask the veteran to identify specific: names,
addresses, and approximate dates of treatment for all health care
providers from whom he has received treatment for his service-
connected psychoneurosis since March 1974. With any necessary
authorization from the veteran, the RO should attempt to obtain
copies of all pertinent records identified by the veteran that have
not been previously secured. In any event, the RO should obtain
copies of all clinical records pertaining to treatment of the
veteran in the possession of Frank J. Greene, MD, a private
psychiatrist, and Bharat M. Tolia, MD, a private neurologist, as
well as all clinical records pertaining to treatment of the veteran
at the Henry Ford Medical Center since March 1974, as well as a
list prescriptions written at that facility if each such
prescription is not noted in the medical treatment records. The RO
should further obtain all clinical records pertaining to treatment
of the veteran at the VAMC, Detroit, since March 1974, as well as
a list prescriptions written at that facility if each

- 5 -

such prescription is not noted in the medical treatment records.

2. The RO should ask the veteran to provide the places and dates of
each of his periods of employment since service separation. In
addition, the RO should ask the veteran to provide signed record
release authorizations for each of his past employers. The RO
should then verify the information provided by writing directly to
the veteran's former and current employers.

3. The veteran should again be asked to provide evidence to
document his absences from work because of his depression during
the years prior to his May 1999 personal hearing. In addition, the
RO should ask the veteran to state the reason for his absence from
work between March and July 1999, and to provide the names of all
physicians who treated him during that period.

4. The RO should schedule another VA psychiatric examination of the
veteran by a board certified psychiatrist, if available, to
determine the current nature, extent, and etiology of the veteran's
psychoneurosis. The examiner must review the veteran's claims
folder, including his service medical records, prior to the
requested examination. The examination should be performed in
accordance with the fourth edition of the American Psychiatric
Associations' Diagnostic and Statistical Manual of Mental Disorders
(DSM-IV). All necessary and appropriate diagnostic tests and
procedures should be preformed, to include psychological testing of
the veteran. The examiner should provide a multiaxial diagnosis, to
include a

- 6 -

Global Assessment of Functioning (GAF) Score, and indicate what the
assigned score indicates.

5. The appellant should be notified in writing that he has the
right to submit additional evidence and argument on the matter or
matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v.
Derwinski, 3 Vet. App. 129 (1992);

6. Following completion of the foregoing, the RO mast review the
claims folder and ensure that all of the requested development
actions have been conducted and completed in full. If any
development is incomplete, or if the examiner does not
affirmatively indicate that he reviewed the veteran's claims
folder, or if any requested opinions are not provided, the
examination report is inadequate and appropriate corrective action
should be implemented prior to returning the case to the Board.

7. Thereafter, the RO should undertake any other indicated
development and readjudicate the issue of entitlement to a rating
in excess of 10 percent for service connected psychoneurosis, in
light of the additional evidence obtained.

If the benefit sought on appeal is not granted to the veteran's
satisfaction or if a timely Notice of Disagreement is received with
respect to any other matter, the RO should issue a Supplemental
Statement of the Case, including all applicable law and
regulations, and the appellant and his representative should be
provided an opportunity to respond. The appellant should be advised
of the requirements to initiate and perfect an appeal on any issue
addressed in the Supplemental Statement of the Case which is not
currently on appeal. The case should then be returned to

- 7 - 

the Board for further appellate consideration, if otherwise in
order. The Board intimates no opinion, either legal or factual, as
to the ultimate disposition of this claim.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical an,d Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

8 - 



030284302     000822    804709

DOCKET NO. 98-12 579               DATE AUG 22, 2000

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to an increased evaluation for bronchitis, currently
evaluated as 10 percent disabling.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran had approximately 20 years active military service
ending in September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO). The
veteran's notice of disagreement was received in November 1997, a
statement of the case was issued in December 1997, and a
substantive appeal was received in July 1998. Although the
veteran's notice of disagreement also initiated an appeal on the
issue of entitlement to service connection for multiple disorders,
in his substantive appeal the veteran indicated that he only wished
to appeal the increased rating for bronchitis issue.

FINDING OF FACT

The veteran's service-connected bronchitis is manifested by daily
inhalational bronchodilator therapy; FEV-1 is not less than 71
percent of predicted, FEV-1/FVC is not less than 71 percent, DLCO
(SB) is not less than 66 percent of predicted, maximum oxygen
consumption is not within the range of 15 to 20 ml/kg/min, the
veteran does not require at least monthly visits to a physician for
required care of exacerbations, nor does he undergo intermittent
courses of systemic corticosteroids.

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30
percent (but no higher) for the veteran's service-connected
bronchitis have been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
Part 4, including 4.97 and Diagnostic Codes 6600, 6602 (1999).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the severity
of this service-connected disability. When a veteran is seeking an
increased rating, such an assertion of an increase in severity is
sufficient to render the increased rating claim well-grounded. 38
U.S.C.A. 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629, 632
(1992). With a well-grounded claim arises a statutory duty to
assist the veteran with the development of evidence in connection
with his claim. 38 U.S.C.A. 5107(a). After noting that the claims
file includes VA medical records and reports of VA examinations,
the Board finds that the record as it stands is adequate to allow
for equitable review of the veteran's increased rating claim and
that no further action is necessary to meet the duty to assist the
veteran.

Disability evaluations are determined by the application of the
Schedule For Rating Disabilities, which assigns ratings based on
the average impairment of earning capacity resulting from a
service-connected disability. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.
Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

In order to evaluate the level of disability and any changes in
condition, it is necessary to consider the complete medical history
of the veteran's condition. Schafrath v. Derwinski, 1 Vet.App. 589,
594 (1991). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the
present level of Disability. Francisco v. Brown, 7 Vet.App. 55
(1994).

The veteran filed his claim in March 1997. The claims file contains
VA Medical Center (VAMC) records showing the veteran had been
receiving periodic treatment for his bronchial symptoms throughout
1996 and into 1997. He was taking medication, which seemed to
alleviate his shortness of breath. On pulmonary

3 -

function tests in April 1997, the veteran had pre-bronch FEV1 of 86
percent predicted and post-bronch FEV1 of 97 percent. He had pre-
bronch FEV1/FVC of 85 and post-bronch FEV1/FVC of 87. The
interpretation of these findings was that the veteran's FEV1 and
FEV1/FVC ratio were within normal limits. Clinical notes state that
the veteran's pulmonary function tests were essentially normal,
showing mild improvement with inhaled bronchodilators. It was noted
that the veteran was negotiated with his employer regarding
avoiding dust and fume exposure.

In June 1997, the veteran had a VA examination. He complained of
chest congestion and wheezing when in dusty and smoky environments.
There were no abnormal physical findings noted. Diagnosis was
asthma, based on history.

In June 1998, the veteran reported for treatment due to a cough He
was given medication. At a July 1998 appointment the history of
bronchitis was noted, and the veteran complained of some wheezing
and heartburn. He was continued on bronchial medication.

At an August 1998 appointment it was noted that the veteran's
asthma had been better despite hot, humid weather.

In September 1998, another VA examination was performed. The
veteran was using an Albuterol oral inhaler two to four times per
day and a Beclomethasone metered dose inhaler twice a day. He was
not on any anti-coagulant, CPAP, oxygen, or anti-acromial therapy.
The veteran reported periodic episodes of asthma, usually related
to tar or cigarette smoke, or hot and humid weather. He worked with
hay and horses daily with no respiratory distress except in
excessively hot weather. On examination, his lungs were clear and
there were no abnormalities noted, other than a midsystolic click
in heartbeat. Diagnosis was asthma. Pulmonary function tests showed
FEV1 and FEV1/FVC ratio and FEF 25-75% within normal limits. There
was curvature to the flow volume loop suggesting minimal small
airway disease. The pre-bronch FEV1 was 93 percent and pre- bronch
FEV1/FVC was 85 percent and the post-bronch FEV1 was 93 percent and
post-bronch FEV1/FVC was 87 percent. DLOC was 93 percent of
predicted.

- 4 -

In July 1999, the veteran had an acute asthma episode. He had had
increased coughing and wheezing over the last week or two. At work
he had been assigned to work around asphalt and when he breathed
the fumes he had dyspnea, cough and chest tightness. On arrival at
the VAMC emergency room, he had audible wheezing and tight cough,
with difficulty speaking. He had some relief with Albuterol, but
remained symptomatic. The claims file contains a letter from a VA
physician stating that the veteran was in the hospital in July 1999
for asthma exacerbation due to environmental exposure to fumes.

In August 1999, the veteran had a follow-up appointment. He had no
complaints of dyspnea, wheeziness, cough or chest pain. He was
advised to continue using inhalers and to avoid occupational
exposure to exacerbating environmental elements. Diagnosis was
asthma. In September 1999, the veteran had another follow-up
appointment, at which he reported some wheezing with seasonal
allergens. He continued to have some conflicts at work concerning
restriction in exposure to asphalt fumes. Diagnosis was asthma.

Under the provisions of Diagnostic Code 6600 for bronchitis, a 10
percent rating is for application A,here FEV-1 is 71 to 80 percent
predicted, or FEV-1/FVC is 71 to 80 percent, of DLCO (SB) is 66- to
80- predicted. The next higher rating of 30 percent under this Code
is for application where there is FEV-1 of 56 to 70-percent
predicted, or FEV1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65-
percent predicted. The next higher rating of 60 percent is for
application where there is FEV-1 of 40 to 55 percent predicted, or
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) 40- to 55-percent
predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min
(with cardiorespiratory limit). After reviewing the evidence of
record, the Board is unable to find that the criteria for a rating
in excess of the current 10 percent have been met under Code 6600.

However, the record shows that the veteran does require daily
inhalational therapy. With this in mind, the Board observes that
under Diagnostic Code 6602 for bronchial asthma, a 30 percent
rating is warranted if daily inhalational therapy is

5 -

required. A longitudinal review of the evidence does not show a
clear differentiation between the veteran's bronchitis and asthma.
There is no medical evidence differentiating the two in a clear
manner so as to totally discount the asthma symptoms. Under the
circumstances of this particular case, the Board believes it
appropriate to look to the criteria of Code 6602 in arriving at an
evaluation which fairly reflects the current severity of the
veteran's service- connected bronchitis. Since daily inhalational
therapy is required, the Board finds that a 30 percent rating is
warranted.

However, a 60 percent evaluation is not warranted as the veteran
does not meet the pulmonary test requirements for that level, does
not require monthly visits for acute exacerbations and has not
required courses of systemic corticosteroids so as to meet the
criteria for a 60 percent rating under Code 6602.

The potential application of various provisions of Title 38 of the
Code of Federal Regulations have also been considered but the
record does not present such "an exceptional or unusual disability
picture as to render impractical the application of the regular
rating schedule standards." 38 C.F.R. 3.321(b)(1). In this regard,
the Board finds that there has been no showing by the veteran that
the service connected disorder at issue has resulted in marked
interference with employment or necessitated frequent periods of
hospitalization so as to render impractical the application of the
regular rating schedule standards. In the absence of such factors,
the Board finds that criteria for submission for assignment of an
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are not
met. See Bagwell v. Brown, 9 Vet. App. 337 (1996). Shipwash v.
Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has
considered the provisions of 38 U.S.C.A. 5107(b), but there is not
such a state of equipoise of the positive evidence and the negative
evidence to otherwise permit a more favorable decision than that
set forth herein.

6 -

ORDER

Entitlement to a 30 percent evaluation for the veteran's service-
connected bronchitis is warranted. The appeal is granted to this
extent.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

7 -



